Order entered August 30, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01065-CV

                 MATTHEW D. BARROW, M.D., P.A. ET AL., Appellants

                                             V.

                               SUZETTE CARNES, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-09350-F

                                         ORDER
       The Court has before it appellants’ August 29, 2013 unopposed motion for extension of

time to file brief of appellants. The Court GRANTS the motion and ORDERS appellants to file

their brief by September 17, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE